          Case 1:19-cv-09187-NRB Document 41 Filed 08/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     MERIDIAN GLOBAL CO., LTD., a
     Korea corporation, FKA Danuri Tex Co.,
     Ltd.,                                      Case No. 19-cv-09187-(NRB)(OTW)

                Plaintiff,                      FIRST AMENDED COMPLAINT FOR
                                                DAMAGES
                v.

     YOCO INC., a New York corporation;
     M.A.X. SPORTS ENTERPRISE INC, a
     New York corporation; and DOES 1 to
     10, inclusive,

                Defendants.



                               FIRST AMENDED COMPLAINT

        Plaintiff MERIDIAN GLOBAL CO., LTD., a Korea corporation, FKA Danuri Tex Co.,

Ltd. (“MERIDIAN”) in complaint alleges as follows:

1.      Plaintiff MERIDIAN, is and was at all times herein a corporation organized under the

laws of the Republic of Korea.

2.      Defendant YOCO INC. (“YOCO”), is and was at all times herein a corporation organized
under the laws of New York.

3.      Defendant M.A.X. SPORTS ENTERPRISE, INC. (“M.A.X.”), is and was at all times

herein a corporation organized under the laws of New York.

4.      Plaintiff does not know the true names of defendants DOES 1 through 10, inclusive, and

therefore sues such defendants by such fictitious names, and upon such time as Plaintiff

ascertains the true names of such fictitiously named DOE defendants, will amend this complaint

to include such identities. Plaintiff is informed and believes, and based thereon alleges, that each
          Case 1:19-cv-09187-NRB Document 41 Filed 08/28/20 Page 2 of 5




of the defendants designated as a Doe is responsible in some manner for the events alleged

herein and the damages caused thereby.

5.     Plaintiff is informed and believes, and based thereon alleges, that at all times mentioned

herein, each of the defendants was an agent, employee, representative aider and abettor and/or

co-conspirator of one or more of the remaining defendants and in doing the acts alleged was

acting in the course and scope of such agency, employment, aiding and abetting and/or co-

conspiracy. Each of the defendants has ratified the conduct of his, her or its agents, employees,

and co-conspirators.

6.     Plaintiff is informed and believes and thereon alleges that there is such unity of interest

and ownership between Defendant YOCO and M.A.X. that the separate personalities of these

Defendants no longer exist. Plaintiff is informed and believes and thereon alleges that M.A.X.

and YOCO were inadequately capitalized in light of their expected business obligations,

commingled their individual assets and used funds and/or property for the other’s purposes;

diverted assets between each other; manipulated the assets and liabilities between YOCO,

M.A.X., and related entities so as to concentrate all assets in one and all liabilities in another;

that each exerts complete ownership, domination and control over the other; that they were

individually formed as a mere “shell” for a single venture, or the business of each other and other

related entities; that YOCO and M.A.X. disregarded legal formalities and failed to maintain

arms' length relationships among related business entities; and that M.A.X. and YOCO used each

other as a mere instrumentality to perpetrate a fraud upon Plaintiff. If the acts hereinafter alleged

are treated as those of M.A.X. and YOCO alone, an inequitable result will follow. As such

Plaintiff alleges that M.A.X. and YOCO are each alter egos of the other.

7.     Jurisdiction is proper under 28 U.S.C. Sec. 1332(a)(2) because this matter arises between

Plaintiff MERIDIAN, a citizen of a foreign state, and Defendants YOCO and M.A.X., who are

citizens of the State of New York, and the amount in controversy is $1,145,676.00.
            Case 1:19-cv-09187-NRB Document 41 Filed 08/28/20 Page 3 of 5




8.     Venue is proper pursuant to 28 U.S.C. Sec. 1391(b)(2) because a substantial part of

events giving rise to Plaintiff’s claim occurred within the Southern District. In the alternative,

venue is proper pursuant to 28 U.S.C. Sec. 1391(b)(1) because Defendants are subject to

personal jurisdiction within the Southern District.

             FIRST CAUSE OF ACTION FOR BREACH OF WRITTEN CONTRACT

                                       (Against Defendants)

9.     Plaintiff realleges and incorporates Para. 1-8 above as though fully set forth.

10.    Plaintiff MERIDIAN is a garment and textile supplier and Defendants YOCO and

M.A.X. are merchants engaged in the business of buying and selling garments, including

supplying national retailers such as One Step Up and T.J. Maxx. Within the last four years, the

parties entered into a series of contracts evidenced by separate written purchase orders made by

Defendants and separate written invoices respectively issued by Plaintiff, wherein Plaintiff sold

and delivered garments to Defendants.

11.    In order to deliver and receive garments, in most cases, the Parties used the freight

forwarding services of MI Logix, Inc., located in the City of Vernon, County of Los Angeles,

State of California, who issued bills of lading covering title to the goods and a contract of

carriage.

12.     Plaintiff sold and delivered each order of garments to Defendants, and Defendants

accepted each order of garments from Plaintiff in full.

13.    Plaintiff has performed all obligations owed by Plaintiff to Defendants except those

waived or excused by Defendants.

14.    Defendants have breached and failed to pay Plaintiff for the garments delivered to them

under the subject purchase orders and invoices and carried under the subject bills of lading.

15.    Plaintiff has been damaged by Defendants obligation to pay for garments sold and

delivered in the principal amount of $1,145,676.00.
            Case 1:19-cv-09187-NRB Document 41 Filed 08/28/20 Page 4 of 5




                  SECOND CAUSE OF ACTION FOR COMMMON COUNTS

                                       (Against Defendants)

16.    Plaintiff realleges and incorporates Para. 1-15 above as though fully set forth.

17.    Within the last 4 years Defendants have become indebted to Plaintiff for the reasonable

and agreed upon value of goods, merchandise and/or services rendered to Defendants by

Plaintiff, at the special insistence of Defendants. Said goods, merchandise and/or services arise

out of Plaintiff’s providing garments to Defendants.

18.    Plaintiff has requested that Defendants pay the aforementioned debt and Defendants have

failed and refused to do so.

19.    Plaintiff has been damaged in the principal amount of $1,145,676.00.

                  THIRD CAUSE OF ACTION FOR OPEN BOOK ACCOUNT

                                       (Against Defendants)

20.    Plaintiff realleges and incorporates Para. 1-19 above as though fully set forth.

21.    Since August 2018, Plaintiff and Defendants entered into a series of financial transactions

arising out of the sale and delivery of garments as alleged hereinabove, for which Plaintiff has

kept a record of the debits and credits.

22.    Plaintiff has requested that Defendants pay the aforementioned debt and Defendants have

failed and refused to do so.

23.    Defendants are indebted to Plaintiff on the open book account in the principal amount of

$1,145,676.00.

                                     PRAYER FOR RELIEF

WHEREFOR Plaintiff MERIDIAN prays the Court for judgment against Defendants YOCO and

M.A.X. as follows:

       1.       For damages in an amount to be proven at time of trial but believed to be in

excess of $1,145,676.00.

       2.       For incidental and consequential damages.
           Case 1:19-cv-09187-NRB Document 41 Filed 08/28/20 Page 5 of 5




      3.       For reasonable attorneys’ fees according to statute as applicable.

      4.       For such other and further relief as the Court may deem just and proper.



Dated: August 27, 2020                               ACI LAW GROUP, PC



                                                     ___________________________
                                             By:     John A. Axtell
                                                     Attorneys for Plaintiff MERIDIAN
                                                     GLOBAL CO., LTD., a Korea corporation
                                                     FKA Danuri Tex Co., Ltd.
